DETAILED ACTION
Claim 17 is withdrawn for consideration.  Claims 1-5, 7-11, and 14-16 are currently amended.  A complete action on the merits of pending claims 1-16 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken et al US 20050033278 in view of Trees et al US 20150080879 and Widenhouse et al US 20110306972.
Regarding claims 1, 2, 5, 9, and 11, McClurken teaches a first grasping jaw extending along a longitudinal axis from a proximal end portion to a distal end portion (Fig. 8 18b), and including an outer front surface (Fig. 10 surface of electrode 25b); and a second grasping jaw (Fig. 9 18a) configured to be engaged with first grasping jaw such that the first grasping jaw and the second grasping jaw can relatively pivot with respect to one another (Figs. 8 and 9), wherein the first grasping jaw includes: a grasping surface formed on the outer surface and opposing the second grasping jaw (Fig. 13 the surface of 25b engaging tissue), a back surface formed on the outer surface and facing an opposite side to the grasping surface (Fig. 13 the surface with fluid flow), a first recessed portion formed in the back surface so as to be recessed toward a side of the grasping surface and forming a first flow path from the proximal end portion toward the distal end portion of the first grasping jaw (Fig. 10 25b recessed from insulator 27b to form fluid channel manifold 24b), a second recessed portion that is formed in the outer surface so as to be recessed toward the side of the grasping surface and that extends in continuation with the first recessed portion and in a direction intersecting the first recessed portion, the second recessed portion forming a second flow path on which the liquid flows toward the side of the grasping surface (Fig. 10 holes 26b), and a liquid port formed through the proximal end portion of the first grasping jaw so that the liquid flows into the first recessed portion in the back surface (Fig. 10 and par. [0110] tubes leading into manifold 24b) and an adjacent surface formed adjacent to the first flow path and the second flow path (Fig. 10 bottom of manifold), and the first flow path has a surface having higher hydrophilicity than the adjacent surface (par. [0036] parts of the flow path can have the hydrophilic material and some don’t have to), and wherein the first flow path and the second flow path each of which has at least one of a surface subjected to knurling, a surface with hydrophilic coating applied thereon, a wavy structure surface formed thereon and a surface with a hydrophilic fractal structure formed thereon (par. [0036]).
McClurken does not explicitly teach there the recesses are configured to direct a liquid to flow, and wherein the second recessed portion includes inclined surfaces on the second flow path, the inclined surfaces are inclined relative to the back surface, and the inclined surfaces extend outward in a width direction of the first grasping jaw so as to be inclined from a side of the back surface toward a side of the grasping surface, the width direction being transverse to the longitudinal axis.
Trees, in an analogous device, teaches where the fluid paths and port angles can be altered from parallel to the longitudinal axis (par. [0100]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of McClurken to have recesses that are angled to the from the proximal to the distal end and from the center of the jaw to the sides as one preforming the operation would appreciate (Trees par. [0100]).  Additionally, a person of ordinary skill in the art would recognize that having a downward slop in the direction of flow would make it easier for the fluid to reach the tissue.  Guiding fluid to tissue is the desire of every reference used in this rejection as can be seen in McClurken Fig. 10, Trees Fig. 9 and Widenhouse Fig. 6.
Widenhouse, in an analogous device, teaches where the are second recesses 479 that perpendicularly offshoot from the main flow 473.  The second recess has an angled shape going toward the jaw edge (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of McClurken to have the perpendicular recesses coming of the main fluid line as in Widenhouse.  This presents the advantage preventing lateral heat spreading from the end effector (Widenhouse par. [0057]).
Regarding claims 3 and 10, McClurken teaches wherein the first grasping jaw includes a redirecting portion at the outer surface that is configured to change a first flow of the liquid that runs from the proximal end portion to the distal end portion along the first flow path to a second flow of the liquid that runs along the inclined surfaces toward opposite sides away from a central position in the width direction of the first grasping jaw (par. [0196] and Fig. 20 the groove 28 is U-shaped thus going from a the smaller opening 26 to 28 the water has more room to disperse which effects the flow of fluid in the first flow).
Regarding claim 4, McClurken teaches wherein the first grasping jaw includes a wall formed facing the proximal end portion and on a distal end side of the first flow path and a surface of the wall is disposed adjacent to distal end sides of the inclined surfaces and extending along the inclined surfaces toward opposite sides away from the central position in the width direction of the first grasping jaw (Figs. 10 and 12 distal end of 18b forming a wall).
Regarding claims 6 and 13, McClurken teaches wherein the inclined surfaces are formed on the distal end portion of the first grasping jaw and wherein the second flow path is formed on the distal end portion of the first grasping jaw (Fig. 10 they are throughout the entire jaw).
Regarding claims 7 and 14, Widenhouse teaches wherein the inclined surfaces are each formed in an arcuate shape having a center thereof located on the side of the grasping surface in a cross-section perpendicular to a direction of extending disposition of the first grasping jaw and wherein the second flow path is formed in arcuate shapes each of which has a center thereof located on the side of the grasping surface in a cross-section perpendicular to the longitudinal axis of the first grasping jaw (Fig. 6).
Regarding claims 8 and 15, McClurken teaches wherein the first grasping jaw includes an electrode, on which the grasping surface is formed, and the electrode is configured to receive high frequency electric energy supplied (par. [0193]).
Regarding claim 12, McClurken teaches wherein the adjacent surface is at least one of a surface with water-repellent coating applied thereon and a surface with a water-repellent fractal structure formed thereon (par. [0194] many of the materials of the jaw are hydrophobic like PEEK).
Regarding claim 16, McClurken and Widenhouse teaches wherein the adjacent surface includes a first adjacent surface and a second adjacent surface, and a third adjacent surface is formed adjacent to the second flow path, a first boundary is formed between the first adjacent surface and the first flow path, a second boundary is formed between the second adjacent surface and the first flow path, a third boundary is formed between the first adjacent surface and the second flow path, a fourth boundary is formed between the second adjacent surface and the second flow path (Annotated Fig. 26 this is a McClurken figure with the features of Widenhouse based on the rejection of claims 1 and 9), and a fifth boundary is formed between the third adjacent surface and the second flow path (McClurken Fig. 10 the fluid channel hits a perpendicular wall).
Annotated Figures
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Boundary 4)][AltContent: textbox (Boundary 3)][AltContent: arrow][AltContent: textbox (Boundary 2)][AltContent: textbox (Boundary 1)][AltContent: arrow][AltContent: arc][AltContent: arc]
    PNG
    media_image1.png
    386
    424
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new combination presented in the rejection.  However, the applicant argues that McClurken does not teach the flow bath on the back surface.  The examiner disagrees with this assertion.  The back just has to be opposite the grasping surface.  The back side of the electrode can be considered the back of the jaw since it is opposite the grasping surface.  The claim does not require, for example, an insulator where the inner surface of the insulator is on top of the electrode and the opposite surface is an outer surface.  The outer surface then has a back portion and in the back portions are the recesses forming the flow paths.  Based on the present construction of the claims, the applicant’s arguments are not persuasive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794